        Case 6:20-cv-00488-ADA Document 79 Filed 05/18/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                      §
                                          §     CIVIL NO:
vs.                                       §     WA:20-CV-00488-ADA
                                          §
ZTE CORPORATION, ZTE (USA), INC.,         §
ZTE (TX), INC.


              ORDER CANCELLINGMARKMAN
                              MARKMANHEARING
                                      HEARING


        IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for MARKMAN HEARING on Friday, May 21, 2021 at 09:00 AMis hereby CANCELLED
until further order of the court.

       IT IS SO ORDERED this 18th day of May, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
